DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E (Figs. 18-22) in the reply filed on November 4, 2021 is acknowledged.

Claim Objections
Claim 28 objected to because of the following informalities:
Claim 28, line 2, “caudal plane of the to make” should be changed to --caudal plane of the vertebra to make--.
Appropriate correction is required.

Specification/Drawings
Paragraph [0071] of the PgPub states that the top surface is bi-planar. As shown in Fig. 18, the top surface is planar. The Examiner understands that the surface is tapering in the medial-lateral direction as well as the anterior-posterior direction creating a taper relative to two different planes. However, the surface itself looks to be planar.
The specification and drawings are conflicting. The specification calls side 510 the posterior side of the wedge. However, Fig. 19 shows the larger side being the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 31 are unclear because it requires the top surface to be bi-planar (Claim 21, lines 4 and 5; Claim 31, second from last line). Based on Fig. 18 it appears the top surface 502 is planar. 
Claims 21-29 are unclear based on the posterior and anterior sides being switched to what is understood in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-28, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard (US 2015/0088256).
Claim 21, Ballard discloses a method for correcting spinal scoliosis in a patient (paragraphs [0001]-[0002]), the method comprising the steps of: (a) providing a non-adjustable bi-planar wedge (Fig. 4) having a posterior surface (130, same as Applicant’s “posterior” surface) and a lateral surface (150) adjacent to each other (Fig. 4), the posterior surface and the lateral surface each tapering from larger to smaller (Fig. 4; the posterior surface tapers from the middle outward from larger to smaller), forming a bi-planar top surface (Fig. 5; being defined as in a different plane than the bottom surface); and (b) implanting the wedge into a vertebra in a spine (Fig. 7), thereby simultaneously correcting a spinal column that has abnormal curvature into a lateral-to-medial direction as well as in a posterior-to-anterior direction (Fig. 7; paragraphs [0004]-[0007]).
Claim 22, wherein the posterior surface tapers from larger to smaller in a left-to-right direction (Fig. 4; starting at the center going to the edge in the left to right direction, note that the claim doesn’t require you to start all the way to the left and go all the way to the right).
Claim 23, wherein the lateral surface taper from larger to smaller in a posterior to anterior direction (Fig. 4 and 7, same taper as applicants even if the typical direction is flip flopped in the words).
Claim 24, wherein step (b) is performed by inserting the wedge into the vertebra in a lateral-to-medial direction (Ballard does not state the exact direction they implant the wedge, but it is inherent it come from some direction, and whatever that direction was, is being interpreted as the lateral-to-medial direction).
Claim 25, further comprising, prior to step (b), the step of performing an osteotomy on the vertebra by making an incision in the vertebra (paragraph [0016]).
Claim 26, wherein the insertion is made from a lateral side of the vertebra inwardly toward the center of the vertebra (Figs. 2-7; not shown or described in detail, but inherent the wedge is inserted from outside to inside the vertebral body and typical directions are being ignored so all directions can be considered anterior, posterior, or lateral). 
Claim 27, wherein the incision is made to a contralateral side of the vertebra (as previously noted, any side can be posterior, anterior, lateral, and contralateral, therefore whatever direction the implant was inherently inserted is being considered the contralateral side).
Claim 28, wherein step (b) results in pivoting a cranial plane of the vertebra relative to a caudal plane of the vertebra to make the cranial plane and caudal plane closer to match a cranialcaudal axis of the spine and aligned in a sagittal plane (Figs. 2 and 3; paragraphs [0004]-[0007]).
Claim 30, Ballard discloses a method for correcting spinal scoliosis in a patient (paragraphs [0001]-[0002]), the method comprising the steps of: (a) providing a non-adjustable bi-planar wedge (Figs. 4-5), the bi-planar wedge having: (i) a first side having a first height and a second height, distal from the first height, the second height being higher than the first height; and (ii) a second side adjacent to the first side, the second side having the second height where the second side is adjacent to the first side and having a third height, distal from the second height, the third height being higher than 


    PNG
    media_image1.png
    389
    577
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 4 of Ballard to help show claim limitations.

Claim 31, Ballard discloses a method for correcting spinal scoliosis in a patient (paragraphs [0001]-[0002]), the method comprising the steps of: (a) providing a non-adjustable bi-planar wedge (Figs. 4 and 5) having a first surface and a second surface adjacent to each other, the first surface tapering from larger size to a smaller size in a left-to-right direction and the second surface tapering from a larger size to a smaller size in a posterior-to-anterior direction, the smaller size of the second surface being adjacent to the larger size of the first surface (see Fig. B below), forming a bi-planar top surface (the top of the teeth 112 form one plane offset from the planar surface 110); and (b) implanting the wedge into a vertebra in a spine (Fig. 7).

    PNG
    media_image2.png
    743
    601
    media_image2.png
    Greyscale

Fig. B: Annotated Figs. 4 and 6 of Ballard to help show claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2015/0088256), in view of Schmieding (US 6823871).
Ballard discloses the method as noted above.

Schmieding teaches a step of securing a wedge implant in a bone (Fig. 14) with a retaining plate (52).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the step of securing the wedge of Ballard, in the vertebra, with a retaining plate, as taught by Schmieding, in order to help fixate the wedge opening (Fig. 14; col. 3, lines 54-59).

Allowable Subject Matter
Ballard is the closest art. The main difference is that the Ballard wedge only tapers in the anterior-posterior direction, whereas the Applicant’s wedge also tapers along the mediolateral axis. There are wedges like Kirschman (US 2012/0290091) that taper from front-to-back and left-to-right (Fig. 4). However, this wedge is designed to be placed between the vertebral bodies and not within the vertebral body. Ballard only mentions modifying the width, depth, and the taper angle but not changing the general shape. Therefore, it does not seem obvious to modify the shape of Ballard to include the two tapers as taught by Kirschman in light of a method claim as required in the current application. Also, while Kirschman teaches the two tapers in different directions, they don’t match up to the directions in relation to the spine and the direction it is implanted, so combining this idea to Ballard would not even guarantee you get the exact structure based on the how the method is performed in relation to the structure of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775